United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 97-2098
                                ___________

Darlene F. Chambers,                    *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
Dora Schriro, Director of the           *
Missouri Department of Corrections;     *
Michael Bowersox, Superintendent,       * Appeal from the United States
Potosi Correctional Center; Gloria      * District Court for the
Gourley, Assistant Superintendent,      * Eastern District of Missouri
Potosi Correctional Center; John Doe,   *
1-100, Unknown Male Officials of the    *       [UNPUBLISHED]
MDC; Jane Doe, 1-100, Unknown           *
Female Officials of the MDC; John       *
Doe, 1-10, Unknown Inmates of the       *
PCC; Chris Harmon, Sheriff of           *
Washington County; John Doe             *
Sheriffs and DEA Agents, Unknown        *
Agents Participating in Drug Raid at    *
PCC,                                    *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: September 1, 1998

                            Filed: September 4, 1998
                                ___________
Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

       Darlene Chambers appeals from the district court&s1 entry of summary judgment
in favor of defendants in her 42 U.S.C. § 1983 action alleging constitutional violations
and pendent state claims against prison officials. We affirm.

        When Ms. Chambers went to the Potosi Correctional Center (PCC) in July 1995
to visit her husband, a PCC inmate, she was denied admittance. PCC was investigating
information that drugs were entering the institution, and Ms. Chambers and others were
placed on a list of those whose visiting privileges were temporarily suspended. The
investigation was terminated for lack of evidence approximately one month later, and
all the visitors& privileges were reinstated.

      During the temporary suspension, Ms. Chambers filed suit against the Director
of the Missouri Department of Corrections, PCC&s Superintendent and Assistant
Superintendent, and Washington County Sheriff Chris Harmon.2 As relevant to this
appeal, she contended that the PCC Superintendent and Assistant Superintendent had
placed her name on a list and intentionally disseminated false information that she was
a suspected drug smuggler, thereby ruining her reputation in the community and
damaging her bailbonds business. She also alleged that law enforcement officials,

      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
      2
        Although Chambers also included as defendants various unnamed MDC
officials, PCC inmates, sheriffs, and DEA agents, the district court dismissed these
defendants, and Chambers does not challenge that ruling on appeal. See Jasperson v.
Purolator Courier Corp., 765 F.2d 736, 740-41 (8th Cir. 1985).


                                          -2-
including Sheriff Harmon, were given false information implicating her as a suspected
drug smuggler. Ms. Chambers contended that the prison-official defendants were
retaliating against her for assisting her husband with his defense and for filing a lawsuit
against PCC officials that had been settled over a year and a half earlier. She alleged
due process, equal protection, and First Amendment violations, among others, and state
law claims, including slander and libel. The district court granted defendants summary
judgment as to the federal claims and declined to exercise supplemental jurisdiction
over Ms. Chambers&s state claims, dismissing them without prejudice.

       We agree with the district court that the prison officials& alleged dissemination
of false information at most supported a state law tort claim, rather than a constitutional
violation. See Siegert v. Gilley, 500 U.S. 226, 228-29, 233-34 (1991) (rejecting
plaintiff&s due process claim based on allegation that his former supervisor at federal
hospital sent defamatory letter, causing plaintiff to lose subsequent army hospital
position and preventing him from obtaining other appropriate employment).
We also conclude that the district court properly rejected Ms. Chambers&s equal
protection claim, as she failed to offer evidence that she was treated differently than
those similarly situated. See Klinger v. Department of Corrections, 31 F.3d 717, 731
(8th Cir. 1994), cert. denied, 513 U.S. 1185 (1995).

       Summary judgment was also proper as to Ms. Chambers&s retaliation claim,
given the lack of any supporting evidence, see Miller v. Solem, 728 F.2d 1020, 1025-
26 (8th Cir.), cert. denied, 469 U.S. 841 (1984), and as to her claim against Sheriff
Harmon, because there was no evidence he was involved in violating her legal rights,
see Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985).

       Although Ms. Chambers argues on appeal that she was improperly denied
discovery, she fails to specify how discoverable information could have overcome the
inadequacy of her claims. Thus we conclude that the district court did not abuse its
discretion in denying her motions to compel. See Duffy v. Wolle, 123 F.3d 1026, 1040

                                           -3-
(8th Cir. 1997) (denial of motion to compel reviewed for gross abuse of discretion),
cert. denied, 118 S. Ct. 1839 (1998); cf. Humphreys v. Roche Biomedical Laboratories,
Inc., 990 F.2d 1078, 1081 (8th Cir. 1993) (applying abuse-of-discretion standard to
denial of Fed. R. Civ. P. 56(f) request for continuance to permit further discovery; grant
of continuance to permit discovery prior to summary judgment ruling is unjustified
absent showing how postponement will permit rebuttal).

      Insofar as Ms. Chambers raises the issue, we conclude the district court did not
abuse its discretion in declining to exercise supplemental jurisdiction over her state
claims. See 28 U.S.C. § 1367(c)(3). Finally, we deny Ms. Chambers&s motion for
remand for a hearing: although she contends that an inmate mailed to her summary
judgment documents she never received, she fails to explain how the documents could
have assisted her.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-